Name: Council Implementing Regulation (EU) NoÃ 559/2013 of 18Ã June 2013 implementing Article 11(1) of Regulation (EU) NoÃ 377/2012 concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 19.6.2013 EN Official Journal of the European Union L 167/1 COUNCIL IMPLEMENTING REGULATION (EU) No 559/2013 of 18 June 2013 implementing Article 11(1) of Regulation (EU) No 377/2012 concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 377/2012 of 3 May 2012 concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau (1), and in particular Article 11(1) and (4) thereof, Whereas: (1) On 3 May 2012, the Council adopted Regulation (EU) No 377/2012. (2) The Council has carried out a complete review of the list of persons, as set out in Annex I to Regulation (EU) No 377/2012, to which Article 2(1) and (2) of that Regulation apply. The Council has concluded that the persons listed in Annex I to Regulation (EU) No 377/2012 should continue to be subject to the specific restrictive measures provided for therein. (3) On 20 March 2013, the United Nations Security Council Committee, established pursuant to United Nations Security Council Resolution 2048 (2012), updated the information concerning one designated person. In order to implement the decision of the Committee, the Council adopted Implementing Decision 2013/293/CFSP of 18 June 2013 implementing Decision 2012/285/CFSP concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau (2). (4) The entry for that person in Annex I to Regulation (EU) No 377/2012 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 377/2012 shall be amended as set out in the Annex to this Regulation. Article 2 The Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 18 June 2013. For the Council The President P. HOGAN (1) OJ L 119, 4.5.2012, p. 1. (2) See page 39 of this Official Journal. ANNEX The entry for the person set out below in Annex I to Regulation (EU) No 377/2012 shall be replaced by the following: Name Identifying information (date and place of birth (d.o.b. and p.o.b.), passport/ID card number, etc.) Grounds for listing Date of designation Major Idrissa DJALÃ  Nationality: Guinea-Bissau D.o.b.: 18 December 1954 Official function: Protocol advisor to the Armed Forces Chief of Staff and subsequently, Colonel and Chief of Protocol of the Headquarters of the Armed Forces Passport: AAISO40158 Date of issue: 2.10.2012 Place of issue: Guinea-Bissau Date of expiry: 2.10.2015 Point of Contact for the Military Command  which has assumed responsibility for the coup dÃ ©tat of 12 April 2012 and one of its most active members. He was one of the first officers to publicly assume his affiliation to the Military Command , having signed one of its first communiquÃ ©s (No 5, dated 13 April 2012). Major DjalÃ ³ also belongs to the Military Intelligence. 18.7.2012